DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive.  Applicant asserts that reference Horiba fails to disclose that “each [pixel] comprises a circuit configured to generate a first signal and a first operation circuit” (Remarks, p. 10), as required by the instant claim.  However, the Examiner respectfully disagrees.
Horiba discloses that a target pixel and its pixel neighborhood are extracted from an input image, which are each processed through a neuron [c. 6, ln. 37 - 65] (“For example, when nine pixels are present, the pixel data are inputted into nine neuron models 5, when five pixels are present, the pixel data are inputted into five neuron models 5, and when three pixels are present, the pixel data are inputted into three neuron models 5, as shown in FIG. 7.”)  Because the neuron model is shown in Fig. 4, Horiba is saying that each input (I1-In) corresponds to a single pixel.  Therefore, each pixel has a circuit configured to generate a first signal (at least, the photodiode from the image signal) and a first operation circuit (25) configured to generate a second signal by multiplying (via 25) a weight coefficient (24.)  This reads upon the limitation of the claim, and accordingly, the rejection is maintained.

Additionally, in light of Applicant’s response regarding double patenting and the recent amendments, the double patenting warning is rescinded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 5, 7 - 12, 17 - 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiba, et al. (US 6084981 A.)
	Regarding claim 1, Horiba, et al. (hereafter, “Horiba”) discloses an imaging device (Fig. 1) comprising a plurality of circuits (image conversion processing unit, 2; comprising multiple layers/circuits of neural network, 4; explanatory neural network circuit shown in Fig. 4),
wherein the plurality of circuits each comprises:
a plurality of pixels (Fig. 7 shows images, 11, containing a plurality of pixels, 12/13) each comprising a circuit (see previous section) configured to generate a first signal (input information, 8, for the neuron constitutes a single pixel, [c. 6, ln. 50 - 56]) and a first operation circuit (25) configured to generate a second signal by multiple the first signal by a weight coefficient (24); and

wherein the first operation circuit is configured to be supplied with a potential corresponding to the weight coefficient (shown in Fig. 4.)

Regarding claims 2 and 7, Horiba discloses claim 1, wherein the plurality of pixels in each of the plurality of circuits is arranged in p/x rows and q/y columns (Figs. 4/7 shows neural network operational circuits displayed in parallel rows and columns), and wherein each of p/x and q/y is a natural number of 2 or more (shown in Figs. 4/7.)

Regarding claim 3, Horiba discloses claim 1, wherein the second operation circuit comprises a circuit configured to execute at least a part of a product-sum operation (adder 26 performs summation).

Regarding claim 4, Horiba discloses claim 3, wherein the second operation circuit further comprises a circuit configured to determine a signal output from the circuit configured to execute at least the part of the product-sum operation (adder, 26, which is a circuit part of hidden layer, 22, processes signal output from the weighting.)

Regarding claim 5, Horiba discloses claim 1, wherein the second operation circuit corresponds to at least as part of a neural network (Figs. 4/10.)

Regarding claim 8, Horiba discloses claim 1, wherein output signals of the plurality of circuits are configured to be processed in parallel (parallel processing of each layer shown in Fig. 7.)

Regarding claim 9, Horiba discloses claim 1, wherein each of the plurality of circuits is configured to output a digital signal (Oj, [c. 4, ln. 50.])

Regarding claim 10, Horiba discloses a chip including the imaging device according to claim 1 (Fig. 1.)

Regarding claim 11, Horiba discloses an imaging discloses an imaging device (Fig. 1) comprising a plurality of circuits (image conversion processing unit, 2; comprising multiple layers/circuits of neural network, 4; explanatory neural network circuit shown in Fig. 4),
wherein the plurality of circuits each comprises a plurality of photoelectric conversion elements (inherent to X-ray photographing, [c. 12, ln. 42 - 62]) and a first operation circuit (multiplier, 25),
wherein the first operation circuit is configured to be supplied with a potential corresponding weight coefficient (24) (shown in Fig. 4), and
wherein the first operation circuit is configured to multiple each of a plurality of first signals in accordance with output signals from the plurality of photoelectric 

Claims 12 and 17 - 20 are variants of claims 7 - 10, and are interpreted and rejected accordingly.

Regarding claim 21, Horiba discloses an imaging device (Fig. 1) comprising a plurality of circuits (2),
wherein the plurality of circuits each comprises a plurality of photoelectric conversion elements (inherent to X-ray photographing), a first operation circuit (25), a second operation circuit (26), and a third operation circuit (27),
wherein the first operation circuit (25) is configured to be supplied with a potential corresponding to a weight coefficient (24),
wherein the first operation circuit (25) is configured to multiply each of a plurality of first signals in accordance with output signals from the plurality of photoelectric conversion elements (Fig. 4, I1 … In) by the weight coefficient (24),
wherein the second operation circuit is configured to add or multiply a plurality of second signals output from the first operation circuit (26, adds each of the weighted first signals; Fig. 4), and
wherein the third operation circuit (27) is configured to determine a third signal output from the second operation circuit [c. 5, ln. 6 - 12.]

Claims 22 - 27 are variants of claims 5 - 10 and are similarly interpreted and rejected.

Regarding claim 29, Horiba discloses an imaging device (Fig. 1) comprising a plurality of pixels (shown, at least in Fig. 7), each of the plurality of pixels comprising (where each neuron circuit of Fig. 4 corresponds to a single pixel, as disclosed in [c. 6, ln. 50-56]):
a circuit configured to generate a first signal (photoelectric conversion element inherent to photography that generates an imaging input signal I1); and
a first operation circuit (25) configured to generate an output signal by multiplying the first signal by a weight coefficient (24),
wherein the first operation circuit is configured to be supplied with a potential corresponding to the weight coefficient (Wj1, Wj2, …, Wjn, shown in Fig. 4.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiba in view of Matsumoto, et al. (US 20190034748 A1.)
claims 28 and 30, Horiba discloses claims 1 and 29, respectively.  However, while Horiba discloses a pixel, the reference fails to disclose the specific layering of the pixel, as required by the instant claim.  Despite this, the Examiner maintains that such positioning would be obvious to one of ordinary skill in the art, as taught by Matsumoto, et al. (hereafter, “Matsumoto.”)
Matsumoto discloses an imaging device (Fig. 1) similar to the image supplying unit of Horiba.  Additionally, Matsumoto discloses a photoelectric conversion element [0025] and a transistor [0026], wherein the first signal is in accordance with the signal output from the photoelectric conversion element [0025], wherein the transistor is configured to control output of the first signal (transfer/selection transistors, [0026]), wherein a second layer including the transistor (120) is located over a first layer including the first operation circuit (140, where a coefficient is applied to the pixel signal), and wherein a third layer including the photoelectric conversion element (110) is located over the second layer (shown in Fig. 1.)
This layering can similarly be applied with the image supplying unit of Horiba.  Because similar functions for the neural network need to be applied to the individual pixels of Horiba, this layering of Matsumoto can be used to compactly provide the circuits necessary for the neural network to calculate its operations.
Therefore, it would be obvious to one of ordinary skill in the art to provide this arrangement of Matsumoto with the invention of Horiba in order to provide the necessary circuits for the neural network in a compact arrangement for the imaging device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698